Citation Nr: 0733600	
Decision Date: 10/25/07    Archive Date: 11/02/07

DOCKET NO.  02-08 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Indianapolis, Indiana


THE ISSUE

Entitlement to an initial rating higher than 40 percent for 
diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from August 1968 to October 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 RO rating decision 
that granted service connection and a 20 percent rating for 
diabetes mellitus, effective July 9, 2001.  A February 2002 
RO decision granted an earlier effective date of April 2, 
2001, for the grant of service connection for diabetes 
mellitus.  The veteran provided testimony at a personal 
hearing at the RO in November 2002.  

A June 2003 RO decision increased the rating for the 
veteran's service-connected diabetes mellitus to 40 percent, 
effective April 2, 2001.  However, as that grant does not 
represent a total grant of benefits sought on appeal, the 
claim for increase remains before the Board.  AB v. Brown, 6 
Vet. App. 35 (1993).  In March 2004, the veteran testified at 
a Travel Board hearing at the RO.  In August 2004, the Board 
remanded this appeal for further development.  

The Board notes that in a November 2003 statement, the 
veteran raised the issue of entitlement to a total disability 
rating based on individual unemployability (TDIU rating).  
That issue is not before the Board at this time and is 
referred to the RO for appropriate action.  


FINDING OF FACT

The veteran's diabetes is manifested by no more than the need 
for insulin, a restricted diet, and regulation of activities.  





CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent rating for 
diabetes mellitus have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in a June 2001 letter, the RO provided notice 
as to the evidence necessary to substantiate the claim for 
service connection, including the need to submit current 
evidence.  Following the grant of service connection, in 
August 2004, July 2005, and August 2005 letters, the RO 
provided notice as to the veteran regarding what information 
and evidence is needed to substantiate the claim for an 
increased rating, as well as what information and evidence 
must be submitted by the veteran, what information and 
evidence will be obtained by VA, and the need for the veteran 
to advise VA of or submit any further evidence in his 
possession that pertains to the claim.  A March 2006 letter 
advised the veteran of how disability evaluations and 
effective dates are assigned, and the type of evidence which 
impacts those determinations.  The case was last 
readjudicated in March 2007.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service personnel and medical records; post-service 
private and VA treatment records; VA examination reports; and 
hearing testimony.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  See 
Sanders, supra.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Conway, supra; Dingess, supra; 
see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).


Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes:  his contentions; service 
personnel and medical records; post-service private and VA 
treatment records; VA examination reports; and hearing 
testimony.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet.App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  

Pursuant to Diagnostic Code 7913, a 40 percent rating is 
warranted for diabetes mellitus requiring insulin, restricted 
diet, and regulation of activities.  A 60 percent rating is 
warranted for diabetes mellitus requiring insulin, restricted 
diet, and regulation of activities with episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  A 100 percent rating is 
warranted for diabetes mellitus requiring more than one daily 
injection of insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  38 C.F.R. § 4.119.  

Complications of diabetes are evaluated separately unless 
they are part of the criteria used to support a 100 percent 
rating.  Noncompensable complications are deemed part of the 
diabetic process under Diagnostic Code 7913.  38 C.F.R. § 
4.119, Diagnostic Code 7913, Note (1).  The Board notes that 
the veteran currently receives a separate rating for erectile 
dysfunction associated with diabetes mellitus, and symptoms 
related to that disability cannot be considered in evaluating 
his level of disability due to diabetes.  38 C.F.R. § 4.14 
(2006) (the evaluation of the same manifestation under 
different diagnoses are to be avoided).  

In September 2001, the RO granted service connection and a 20 
percent rating for diabetes mellitus, effective July 9, 2001.  
A February 2002 RO granted an earlier effective date of April 
2, 2001, for the grant of service connection for diabetes 
mellitus.  A June 2003 RO decision increased the rating for 
the veteran's service-connected diabetes mellitus to 40 
percent, effective April 2, 2001.  

Private and VA treatment records dated from May 2000 to 
February 2002 show treatment for disorders including diabetes 
mellitus.  

A March 2002 VA diabetes mellitus examination report noted 
that the onset of the veteran's diabetes appeared to be in 
May 2000.  It was reported that at that time, Metformin was 
not prescribed because of the veteran's elevated creatinine 
level which had been 1.7.  The veteran indicated that he was 
then tried on Glyburide and got a rash, so that he was then 
prescribed Avandia and that he had also been taking a low 
dose of insulin NPH.  He stated that he only had a couple of 
episodes of hypoglycemia during the time that he had 
diabetes.  He noted that the last episode was about one to 
two weeks earlier where he felt weak and shaky and his 
symptoms gradually resolved after taking some candy.  It was 
noted that the veteran had not been hospitalized for episodes 
of hypoglycemia.  It was also reported that the veteran had 
weighed 208 pounds in November 2000 and 206 pounds and in 
September 2001 and that he presently had gained weight and 
weighed 227 pounds.  The veteran reported that he continued 
to drive a truck locally and that such was a full-time job.  
He indicated that he had lost at least three days of work 
during the past year as a result of his diabetes and pain.  
It was noted that the veteran was seen by a physician in 
November 2001 and was found to have no diabetic eye disease 
and that he presently wore glasses, but did not otherwise 
have an eye disability.  

The veteran reported that he continued to have headaches and 
that he was evaluated by a neurologist who found no 
neurological abnormalities.  It was noted that there had been 
a small enhancing density noted at that time, but that such 
was followed up by a magnetic resonance imaging study that 
was reportedly normal and the veteran was found to have 
muscle tension headaches.  The veteran denied that he had any 
paresthesias.  It was reported that the veteran was taking 
Avandia and eight units of insulin NPH in the morning.  The 
veteran reported that he saw a doctor approximately every six 
months at a VA facility.  

The examiner reported that the veteran's blood pressure was 
160/98, that he weighed 227 pounds, and that his pulse was 
100.  The examiner indicated that the veteran's lungs were 
clear to auscultation and that the cardiac examination showed 
a regular rhythm, S1, S2, with no murmurs or gallops.  The 
examiner stated that the veteran's abdomen was soft and non-
tender with no organomegaly or masses.  It was noted that the 
veteran's carotid pulses were 2+ with no bruits, that the 
peripheral pulses were intact, and that there was no edema.  
The examiner indicated that the veteran's deep tendon 
reflexes were 2+ at the elbows, knees, and ankles, and that 
the sensory examination was intact to monofilament.  The 
examiner reported that the veteran's pupils were equal, 
round, and reactive to light, that the extraocular movements 
were intact, and that the external eyes appeared normal.  It 
was noted that the veteran had some thickening of the great 
toenails, but that they were well groomed and not ingrown and 
that the veteran had no opens sores or callous formation of 
the feet.  The examiner stated that he veteran's bowels and 
bladder had been functioning normally.  The diagnoses were 
diabetes mellitus and chest pain, probably not of cardiac 
origin.  The examiner commented that it did not appear that 
the veteran had neuropathy, retinopathy, or nephropathy.  

VA treatment records dated from March 2002 to March 2004 show 
treatment for disorders including diabetes mellitus.  An 
August 2002 entry noted that the veteran called due to 
dizziness and left ankle and hand swelling for the past two 
weeks.  He also stated that he was having sexual dysfunction 
and that his blood sugars were 112 to 138 over the past week.  
Another August 2002 entry noted that the veteran reported 
that he lost his job due to needing insulin injections.  A 
February 2003 entry related a diagnosis of a diabetic ingrown 
toenail.  A November 2002 eye clinic report related an 
impression of no diabetic eye disease and refractive error.  

At a March 2004 Board hearing, the veteran reported that he 
had lost 30 pounds, that he was easily fatigued, that his 
vision was blurry, and that he had pain and numbness in his 
lower extremities and some tingling in is hands.  He also 
reported that he was released from employment as a truck 
driver due to diabetes and that he had difficulty finding 
another job.  The veteran stated that he had restriction of 
activities, that he experienced hypoglycemic reactions two to 
three times a week, and that he had a restricted diet.  

VA treatment records dated from March 2004 to August 2004 
refer to continuing treatment for disorders including 
diabetes mellitus.  An August 2004 entry related an 
assessment of weight loss, paresthesias, and increased 
frequency of urine.  

An August 2004 VA diabetes mellitus examination report noted 
that the veteran reported that he was taking Avandia and 
insulin.  He denied that he had any history of ketoacidosis 
or any significant reactions or hospitalizations as a result 
of such disorder.  The veteran did indicate that he had a 
history of hypoglycemic reactions.  He stated that he would 
experience symptoms of low blood sugar with nervousness, 
tremors, and sweating about once a week on average.  He 
stated that he would have to eat something quickly and then 
the symptoms would resolve.  The veteran reported that he 
could usually catch the problem before a significant reaction 
would occur and he denied any history of hospitalizations 
because of hypoglycemic symptoms.  It was noted that the 
veteran was really not on a calorie-restricted diet at that 
time.  He stated that he did avoid sweets and particularly 
starchy foods.  He also indicated that he maintained a low 
fat diet.  It was noted, that otherwise, there was no 
apparent significant diet restrictions.  The veteran 
indicated that he had a history of weight loss especially 
over the past month or two and that he had lost 15 to 20 
pounds.  It was noted that the veteran really did not 
indicate any significant restrictions of activity.  It was 
also reported that the veteran was apparently advised by a 
primary care provider to watch strenuous activities, but that 
he did engage in fairly significant activities especially at 
work.  He indicated that he worked part-time (about 30 hours) 
at a local Goodwill store and that he did not have any 
significant problems at work except that he did have some 
difficulty when he had to help unload trucks.  He stated that 
he performed significant strenuous activity at those times 
and would occasionally have to lift fairly heavy objects such 
as furniture weighing in excess of 50 to 100 pounds.  He 
stated that he would tend to get hot and sweaty, especially 
over the summer months, and that he would notice some 
weakness and would have to be very aware of his blood sugar 
levels.  He reported hat he had to keep candy with him at all 
times.  The veteran indicated that such activity more than 
likely resulted in his recent weight loss.  

The veteran stated that he was on a softball team in a local 
city softball league, but that he no longer played regularly 
and would set in with the team and coach bases.  He noted 
that he would play occasionally if needed and that he last 
played about a month earlier.  The veteran reported that he 
did ride a bicycle regularly and that he would ride about six 
miles three to four times a week.  He indicated that he also 
played basketball occasionally with his son at home.  It was 
noted that he did not report any significant problems with 
strenuous activities and that he did not describe any 
significant restrictions on his activities.  The examiner 
noted that his main restriction of activities would be the 
fact that his lost his commercial driver's license in 2002 
secondary to a history of insulin therapy for diabetes and 
that, consequently, he was no longer able to work as an over-
the-road truck driver.  The veteran reported that he had a 
history of allergy eyes and that he took drops.  It was noted 
that the veteran's last eye examination in November 2003 
noted that he was negative for diabetic eye disease and that 
a refractive error was noted.  The veteran indicated that 
over the past year or so, he had suffered progressive 
problems with numbness and tingling in both feet, especially 
around his toes.  It was noted that he did have a history of 
ingrown toenails as well as toenail fungus, and that he had 
the toenails of his great toes removed in March 2004.  The 
veteran reported that he was followed every six months at a 
clinic for his diabetes.  He denied that he had any anal 
pruritis, that he had any significant loss of strength, and 
that he had any chronic fatigue.  It was reported that the 
veteran had a history of erectile dysfunction that began to 
develop about two years earlier.  

The examiner reported that the veteran's blood pressure was 
124/76 and that his pulse was 92 beats per minute.  The 
examiner indicated that the veteran's weight was 188 pounds 
and that a recheck of his blood pressure showed a reading of 
120/790 in the left arm and 122/74 in the right arm.  The 
examiner stated that there were no carotid bruits, that the 
veteran's chest was symmetrical without retractions, and that 
his lung were clear to auscultation, bilaterally.  It was 
noted that the veteran's heart showed a regular rate and 
rhythm without murmurs, rubs, or gallops and that peripheral 
pulses were active and regular, bilaterally, in the upper and 
lower extremities.  The examiner reported that no significant 
varicose veins were noted and that there were no other 
particular vascular signs.  The examiner stated that the 
veteran had 5+ strength, bilaterally, in the upper and lower 
extremities and that deep tendon reflexes were intact, 
bilaterally.  The examiner related that point to point and 
rapid alternating movements were intact and that pinprick, 
light touch, and vibratory senses were intact in the upper 
and lower extremities with no particular focal abnormalities 
noted in the feet.  It was noted that the neurological 
examination was essentially negative.  The examiner indicated 
that the veteran's pupils were equal, round, and reactive to 
light and that extraocular movements were intact.  He had 
20/13 vision in his left eye and 20/20 vision in his right 
eye with corrective lenses.  The examiner stated that 
examination of the veteran's skin was unremarkable and that 
examination of the extremities showed no thinning of hair and 
skin, rubor, stasis dermatitis, ulceration, or pigmentosis.  
It was reported that no pitting edema was noted and that 
onychomycosis was noted on the right toenail with the left 
toenail missing.  The examiner stated that the veteran's feet 
otherwise appeared healthy.  

The diagnoses included type 2 diabetes mellitus currently 
insulin dependent.  The examiner commented that the veteran 
seemed well controlled with one dosage of insulin per day in 
the morning.  The examiner indicated that there were no 
significant restrictions on activities apparent at that time 
and that the veteran seemed to be functioning normally.  It 
was noted that no history of ketoacidosis reactions was noted 
and that the veteran did indicate fairly regular hypoglycemic 
reactions about once a week with no significant reactions or 
hospitalizations noted.  The diagnoses also included 
paresthesias of the feet with subjective evidence of early 
peripheral neuropathy noted.  The examiner stated that no 
objective findings were noted on the examination and that 
laboratory studies were essentially negative.  The examiner 
remarked that the apparent early diabetic peripheral 
neuropathy was noted and that in his opinion, the 
paresthesias/neuropathy of both feet would at least as likely 
as not be related to the veteran's service-connected diabetes 
mellitus.  Erectile dysfunction was also diagnosed and that 
the examiner indicated that such was at least as likely as 
not related to the veteran's service-connected diabetes 
mellitus.  The diagnoses also included atherosclerotic heart 
disease and hypertension.  The examiner stated that the 
veteran's hypertension was probably not as likely as not 
directly related to the service-connected history of diabetes 
mellitus.  

A January 2005 VA heart examination report related diagnoses 
of ischemic heart event with chest pain (cause undetermined) 
and benign hypertension.  The examiner commented that it 
would be difficult to say with complete certainty that the 
ischemic heart event/chest pain was directly related to the 
veteran's history of diabetes or insulin therapy.  The 
examiner stated, however, that he would have to say that the 
ischemic heart event with chest pain was not as likely as not 
directly related to the history of type 2 disables mellitus.  

VA treatment records dated from January 2005 to June 2005 
refer to continuing treatment.  

A July 2005 VA general medical examination report noted that 
the veteran had a history of type 2 diabetes mellitus which 
was diagnosed in May 2000.  It was reported that his diabetes 
was insulin dependent and that he had subjective complaints 
of peripheral neuropathy in the bilateral lower extremities.  
The veteran reported that he would have chronic numbness and 
tingling in both feet/toes which had been developing over the 
last couple of years.  It was noted that the veteran also had 
a history of erectile dysfunction which had been developing 
over the last two to three years.  The veteran indicated that 
he currently worked as a forklift operator.  It was noted 
that he did not indicate any significant time lost from work.  

The examiner reported that the veteran's blood pressure was 
128/74 in the right arm and 120/74 in the left arm and that 
his pulse was 92.  It was noted that the veteran weighed 197 
pounds and that a third check of blood pressure showed a 
reading of 120/70 in the left arm.  The examiner reported 
that examination of the veteran's skin was unremarkable with 
no particularly rashes noted.  The examiner stated that 
onychomycosis was noted in the toenails diffusely with the 
left great toenails missing.  The examiner indicated that 
examination of the extremities, otherwise, was unremarkable 
with no pigmentosis, discoloration, or stasis dermatitis, and 
that the extremities otherwise appeared healthy.  The 
examiner stated that the veteran's pupils were equal, round, 
and reactive to light and that the extraocular movements were 
intact.  The veteran had 20/20 vision in both eyes with 
corrective lenses.  It was noted that the veteran's chest was 
symmetrical without retractions and that normal excursion was 
noted.  The examiner indicated that the veteran's lungs were 
clear at auscultation and that no significant carotid bruits 
were noted.  It was reported that the veteran's heart showed 
a regular rate and rhythm without gallops, murmurs, or rubs 
and that pulses were active and regular, bilaterally, in the 
upper and lower extremities.  The examiner stated that the 
veteran's feet were warm to the touch and that brisk 
capillary refill was noted in the digits.  There was no 
peripheral edema noted.  The examiner indicated that 5/5 
strength was noted bilaterally in the veteran's extremities 
and that deep tendon reflexes were intact.  The examiner 
stated that pinprick, light touch, and vibratory sensation 
were intact in extremities, bilaterally.  It was noted that 
the neurological examination was essentially unremarkable.  
The diagnoses included type 2 insulin dependent diabetes 
mellitus with subjective neurological manifestations noted in 
the feet bilaterally; erectile dysfunction; heart condition 
with status post myocardial infarction apparently secondary 
to insulin complications per history of type 2 diabetes 
mellitus; and hypertension, well controlled.  

VA treatment records dated from July 2005 to December 2006 
show treatment for disorders including diabetes mellitus.  

A December 2006 VA diabetes mellitus examination report noted 
that the veteran reported that he checked his blood sugar 
every morning and that it was 163 on the morning of the 
examination.  He stated that it was usually from 148 to 200+ 
and that it was once up to 400.  He indicated that he took 
humulin insulin in the morning.  The veteran reported that he 
was on a diet and that he did not touch fried food or eat 
anything sweet.  He stated that he drank unsweetened drinks.  
The veteran reported that there was no history of 
hospitalization or surgery associated with diabetes, that 
there was no history of pancreatic trauma or pancreatic 
neoplasm, and that he had been treated for hypertension since 
2001.  He indicated that there had been episodes of 
hypoglycemic reactions or ketoacidosis, but that they did not 
require hospitalization.  It was noted that the veteran 
visited a diabetic care provider monthly or less often, that 
he was instructed to follow a restricted or specially diet, 
and that he was not restricted in his ability to perform 
strenuous activities.  It was also reported that there were 
symptoms of diabetic related peripheral vascular disease in 
the lower extremities.  The veteran stated that he had been 
told in the past that he had poor circulation in the left 
leg, but that it was presently good and that he attributed 
the improvement to exercise.  The examiner noted that there 
were cardiac symptoms related to diabetes and that the 
veteran complained of shortness of breath, fatigue, cough, 
peripheral edema, and dizziness.  It was also noted that 
there were visual symptoms related to diabetes and that the 
veteran complained of intermittent blurred vision.  The 
veteran reported that he wore glasses and that he had no 
diabetic retinopathy to his knowledge.  

The examiner noted that there were no neurovascular symptoms 
related to the veteran's diabetes.  It was noted that there 
were symptoms of peripheral neuropathy related to diabetes in 
that the veteran complained of paresthesias.  The veteran 
also complained of numbness and tingling into his hands and 
feet for the previous three to four years.  He stated that at 
one time he couldn't control his bladder and that his kidneys 
would hurt badly at times.  The veteran noted that he had a 
sore, red lesion on the plantar, lateral left foot that was 
presently resolved.  He also described urinary frequency, 
urgency, urinary incontinence, and erectile dysfunction.  It 
was noted that the contributing causes of the erectile 
dysfunction were diabetic neuropathy, vascular disease, 
endocrine disease, and other causes.  

The examiner reported that the veteran's blood pressure 
readings were 138/88, 128/84, and 110/78 and that his pulse 
was 74 beats per minute.  It was noted that the veteran 
weighed 194 pounds ant that he had lost weight.  The examiner 
indicated that heart sounds were present at S1 and S2, that 
the heart rhythm was regular and that there was no murmur.  
The examiner indicated that there were no carotid bruits.  
The examiner reported that the veteran had fungal changes in 
the bilateral great and 5th toenails and that the left great 
toenail had been removed although the nail bed still appeared 
to have some thickened fungus.  It was noted that the 
veteran's extremities were normal with edema and that the 
pulses were 2+, bilaterally.  The examiner indicated that the 
neurological examination showed no motor loss and that the 
veteran had sensory loss with absent vibration in the toes.  
The examiner indicated that bilateral triceps, biceps, 
brachioradialis, and patellar reflexes were all 2+ and that 
Achilles reflexes were 1+, bilaterally.  It was noted that 
the reaction of the veteran's pupils to light and 
accommodation were normal, that his visual acuity was 
abnormal, and that is visual fields were grossly normal.  The 
examiner noted that the veteran wore glasses and that he was 
unable to adequately complete the fundoscopic examination.  
The examiner indicated that test results showed a blood 
glucose level of 74.  It was reported that the veteran was 
currently employed as a picker/packer through a temporary 
agency.  The examiner noted that the type of employment was 
seasonal and that the veteran had been there less than one 
year.  The examine noted that the veteran reported that he 
had lost two weeks during the last twelve months due to 
possible flu.  

As to diagnoses, the examiner indicated that he veteran had 
diabetes type 2 and that he had no visual impairment or 
kidney disease.  The examiner stated that the veteran did 
have cardiovascular disease and neurologic disease.  The 
examiner commented that the veteran had peripheral neuropathy 
and that it was not a complication of diabetes.  The examiner 
remarked that on a previous EMG, the veteran had findings 
consistent with C5-C6 radiculopathy in the right arm.  The 
examiner indicated the present EMG showed absent left sural 
sensory, but that such didn't correlate clinically as intact 
sensation in that distribution.  It was noted that there was 
no evidence of peripheral polyneuropathy.  The examiner also 
indicated that the veteran's hypertension was not a 
complication of his diabetes because his renal function was 
normal.  The examiner also stated that the veteran's chest 
pain of unclear etiology was not related to his diabetes.  
The examiner indicated that the veteran's erectile 
dysfunction was related to his diabetes mellitus.  The 
examiner commented that the veteran's diabetes mellitus had 
significant effects on his occupational due to weakness, 
fatigue, or pain.  

VA treatment records dated from January 2007 to February 2007 
show continued treatment for multiple disorders.  

Upon consideration of the evidence in light of the rating 
criteria, the evidence as a whole shows that the veteran's 
diabetes mellitus is indicative of no more than the need for 
insulin, a restricted diet, and regulation of activities; 
thus, no more than a 40 percent rating is warranted under 
Diagnostic Code 7913.  In fact, the evidence does not 
specifically show that the veteran even has restriction of 
activities.  For example, the most recent December 2006 VA 
diabetes mellitus examination specifically noted that the 
veteran was instructed to follow a restricted diet and that 
he was not restricted in his ability to perform strenuous 
activities.  The August 2004 VA diabetes mellitus examination 
report also noted that the veteran did not indicate any 
significant restrictions of activity.  That examination 
report also noted that the veteran was really not on a 
calorie-restricted diet at that time, but that he maintained 
a low fat diet.  

The evidence fails to indicate that the veteran has episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated, as required for a 60 
percent rating under Diagnostic Code 7913.  There is no 
recent evidence of record indicating that the veteran 
requires one or two hospitalizations per year or twice a 
month visits to a diabetic care provider solely for his 
diabetes mellitus.  For example, the December 2006 VA 
diabetes mellitus examination report noted that there had 
been episodes of hypoglycemic reactions or ketoacidosis, but 
that they did not require hospitalizations.  Also, the August 
2004 VA diabetes mellitus examination report noted that the 
veteran denied any history of ketoacidosis and that he denied 
any history of hospitalizations for hypoglycemic reactions 
requiring hospitalizations.  The March 2002 examination 
report noted that the veteran reported a couple episodes of 
hypoglycemia during the time that he had suffered from 
diabetes.  

Thus, although the evidence indicates that the veteran does 
receive frequent treatment for diabetes mellitus and that he 
experiences some episodes of hypoglycemia, there is simply no 
evidence that he requires twice a month visits or 
hospitalization for treatment of his service-connected 
diabetes mellitus.  

Further, while peripheral neuropathy of the lower extremities 
has been diagnosed, there are no objective findings of even 
mild incomplete paralysis, neuritis, or neuralgia of any 
lower extremity, and separate ratings for neurological 
disability are not warranted.  See 38 C.F.R. § 4.120, 
Diagnostic Code 8520.  

This is an initial rating case, on the granting of service 
connection.  The Board finds that there are no distinct 
periods of time, since the effective date of service 
connection, during which the veteran's diabetes mellitus has 
been more than 40 percent disabling.  Thus "staged ratings" 
greater than a 40 percent rating are not warranted for any 
period of time since the effective date of service 
connection.  Fenderson v. West, 12 Vet.App. 119 (1999).  

The weight of the evidence demonstrates that the veteran's 
diabetes mellitus is no more than 40 percent disabling.  As 
the preponderance of the evidence is against the claim for an 
increased rating for diabetes mellitus, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinkski, 1 Vet. App. 49 
(1990).  

In reaching this decision, the Board has considered the issue 
of whether the veteran's service-connected diabetes mellitus 
presented an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extraschedular rating is warranted. See 
38 C.F.R. § 3.321(b)(1) (2003); Bagwell v. Brown, 9 Vet. App. 
337, 338-339 (1996).  In this regard, the Board notes that 
the evidence does not show that the veteran's service- 
connected diabetes mellitus, in and of itself, interferes 
markedly with employment (i.e., beyond that contemplated in 
the assigned rating), warrants frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards.  Therefore, 
in the absence of such factors, the Board finds that the 
criteria for submission for consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  


ORDER

An initial higher rating for diabetes mellitus is denied.  



____________________________________________
WAYNE M. BRAUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


